NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3318-16T3

EDWIN CRUZ,

        Appellant,

v.

BOARD OF REVIEW, DEPARTMENT
OF LABOR and PERSA CONSTRUCTION,
INC.,

        Respondents.

___________________________________

              Submitted May 3, 2018 – Decided July 9, 2018

              Before Judges Haas and Gooden Brown.

              On appeal from the Board of Review, Department
              of Labor, Docket No. 099,273.

              Edwin Cruz, appellant pro se.

              Gurbir S. Grewal, Attorney General, attorney
              for respondent Board of Review (Melissa Dutton
              Schaffer, Assistant Attorney General, of
              counsel; Aaron J. Creuz, Deputy Attorney
              General, on the brief).

              Respondent Persa Construction, Inc., has not
              filed a brief.

PER CURIAM
      Appellant Edwin Cruz appeals from a January 25, 2017 decision

of the Board of Review (Board).           The Board affirmed the decision

of   the   Appeal   Tribunal    (Tribunal),    denying   him   unemployment

benefits, pursuant to N.J.S.A. 43:21-5(a), on the ground that he

left work voluntarily without good cause attributable to the work.

We affirm.

      Appellant was a foreman for a construction company for nearly

six years.     On July 11, 2016, he left the job voluntarily and

relocated to Puerto Rico to care for his ailing parents and attend

to other personal matters.         Subsequently, he filed a claim for

unemployment benefits.         On September 6, 2016, a Deputy Director

of Unemployment Insurance determined that appellant was ineligible

for benefits because he left work voluntarily without good cause

attributable to the work.           Appellant appealed     but failed to

participate in the scheduled telephonic hearing, resulting in the

dismissal of his appeal without prejudice. Subsequently and "[f]or

good cause shown," the Tribunal reopened the matter, and appellant

participated in a telephonic hearing on December 15, 2016.

      During the hearing, appellant testified that he initially

went to Puerto Rico because he had "a problem with [his] wife,"

but when he arrived, he discovered that his father and mother were

"very sick."    Appellant decided to stay in Puerto Rico and "tr[y]

to find [a] job [t]here" because his parents needed him and

                                      2                             A-3318-16T3
"because [his] marriage created problems" and he had "nothing to

go back to."         However, despite his efforts, he had been unable to

find     a     job     because    "construction . . . in          Puerto       Rico

[was] . . . different than in New Jersey."               Appellant admitted

that were it not for his personal problems, he would have stayed

at his job in New Jersey because he "like[d] [his] job" and the

company "helped [him] a lot."

       The    Tribunal    affirmed    the    determination   of    the    Deputy,

finding that appellant voluntarily resigned "for personal reasons

not attributable to the work." Relying on N.J.A.C. 12:17-9.1(e)(6)

where "[r]elocating to another area for personal reasons" is a

disqualifying         event   under   N.J.S.A.   43:21-5(a),      the    Tribunal

determined that appellant "left the job to relocate to care for

his parents and attend to personal matters."             While the Tribunal

"sympathize[d] with [appellant's] circumstances" and noted that

"his reasons for leaving the work were certainly compelling," he

was "disqualified for benefits under N.J.S.A. 43:21-5(a) . . . as

he left work voluntarily without good cause attributable to such

work."       Finding that appellant "was given a full and impartial

hearing and a complete opportunity to offer any and all evidence,"

the Board affirmed on the record below, and this appeal followed.

       Our review of administrative agency decisions is limited.

Brady v. Bd. of Review, 152 N.J. 197, 210 (1997).              "If the Board's

                                         3                                 A-3318-16T3
factual findings are supported 'by sufficient credible evidence,

courts are obliged to accept them.'"           Ibid.    (quoting Self v. Bd.

of Review, 91 N.J. 453, 459 (1982)).           Further, "[a]lthough we are

'[not] bound by an agency's interpretation of a statute or its

determination of a strictly legal issue[,]' the agency's views are

entitled to substantial deference because of its duty to administer

the subject matter agreeably with the legislative design." Bustard

v. Bd. of Review, 401 N.J. Super. 383, 390 (App. Div. 2008) (second

and third alteration in original) (citation omitted) (quoting

Mayflower Sec. Co., Inc. v. Bureau of Sec., 64 N.J. 85, 93 (1973)).

Thus,   we    will   not   disturb   the    Board's    action   unless    it    is

"arbitrary, capricious, or unreasonable," Brady, 152 N.J. at 210,

and "[t]he burden of demonstrating that the agency's action was

arbitrary,     capricious    or   unreasonable    rests    upon   the    [party]

challenging the administrative action."               In re Arenas, 385 N.J.

Super. 440, 443-44 (App. Div. 2006).

       N.J.S.A. 43:21-5(a) provides that a person is ineligible for

unemployment benefits if he or she leaves work voluntarily and not

for good cause attributable to the work.              An employee who leaves

work    for    "personal      reasons,      however     compelling, . . . is

disqualified under the statute."           Utley v. Bd. of Review, 194 N.J.

534, 544 (2008).       Leaving work to relocate to another area for

personal reasons is considered leaving work voluntarily without

                                       4                                 A-3318-16T3
good cause attributable to such work.                 N.J.A.C. 12:17-9.1(e)(6).

Here, it is undisputed that appellant voluntarily left work and

relocated to Puerto Rico for personal reasons, a situation which

disqualifies     him   from   receiving      unemployment       benefits     under

N.J.S.A. 43:21-5(a).

     On appeal, appellant claims for the first time that he was

denied "a full and impartial hearing."                Relying on Alicea v. Board

of Review, 432 N.J. Super. 347 (App. Div. 2013), appellant asserts

he was denied due process at the hearing because he was not

afforded "an interpreter" or "translated documents" advising him

to request one, and his limited English proficiency "created

extreme anxiety" and "limit[ed] his ability to fully express his

thoughts regarding the facts of the case."

     Appellant's reliance on Alicea is misplaced, as that case

addressed the issue of proper notice, rather than a challenge to

the proceeding itself. See Alicea, 432 N.J. Super. at 353 (holding

that not translating the underlying substantive decision into

Spanish   to    ensure   comprehension           by   the   affected   party    was

inadequate notice that violated the due process rights of an

individual who spoke and wrote only Spanish, resided in a rural

part of Puerto Rico, and was poorly educated); see also Rivera v.

Board of Review, 127 N.J. 578, 588 (1992) (holding "that the notice

periods   and   practices     applied       by    the    Department . . .      were

                                        5                                  A-3318-16T3
inadequate to protect [the claimant's] due-process rights" where

the   Department    sent   "English-only   notices"       to   migrant   farm

workers' "off-season address during the farm-work season").

      Here, appellant received proper notice, filed the appropriate

paperwork to appeal, and fully participated in the telephonic

hearing,   during    which   he   indicated   that   he    understood     the

procedure, had no questions about the procedure, and answered all

the hearing officer's questions without any difficulty.           Moreover,

his case was adjudicated on the merits, rather than a procedural

deficiency.   The record amply supports the Board's determination,

and appellant has made no showing that the Board's decision was

arbitrary, capricious, or unreasonable.       See Russo v. Bd. of Trs.,

Police & Firemen's Ret. Sys., 206 N.J. 14, 27 (2011).

      Affirmed.




                                     6                               A-3318-16T3